        Case 1:18-cr-00492-PGG Document 107 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            ORDER
            -against-
                                                        18 Cr. 492 (PGG)
CLAUDIUS ENGLISH,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant English, previously

scheduled for October 19, 2020, will now take place on November 25, 2020 at 4:00 p.m. in

Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.



Dated: New York, New York
       September 29, 2020

                                          SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
